OFFICE OF THE ATTORNEY                      GENERAL          OF TEXAS
                                            AUSTIN




Ronombls 80~. P[.t3fhegpm-d
Cceptrollw of Pub110 Aceouuta
mRtln* 3uar




              Sy tour bttar         or                                    9;yQu alnot Ma.
ltteatlm ot t&h Depertkant t                                               ttte      iDkrpntatloD
given out br loo ta th                                                     rR   or   the     vulour
oOlCEtibaOf fUR8            tlpOB                                     00 B, 8nbalrir1onah,
Alwol* 9049, vonlon'R                                                tutoa, provM.lo$ Rrn?ol-

                                                          t    rd(opsra         bOU64, t&e-
                                                              ltr u6tw-  lr
                                                                          e tranaport66
                                                              In thr -8r     and tot
                                                                    theB on@ city, trYal
                                                              ation   tu        M&1. be sol-
                                                       tm et opexmtor ot wid
                                                       sWa6 02 other strtuttwr,

                                         ldaini6Cntiva ra2m                         you oonetxtwd
                                     ln   oonaaotlon            *lth~Ardol~ ll9, ma&l

                             tlan tu reseipt 01 llaene~ taken out                               br
     a   arrdumt       of   l   louor 0Laar than tbo me to rhiah he
     propthy                lmal.1be any pmtaotloa
                     balongr,                                              mainat       8    prom-
     OutlaD        ?or knoldag1y ptusulry              that     of    8 klam          elm.      uld
     r81rb8g t0 pf           th8 00O~p8tlOO            tu      a0     wnrOr.*
Ban..Geo. E. SllOQpard,
                      paFs P


                To url~lnlotratlro         rul%ng to the +6rIou6 tu SOROORO~B-
oolleotors of       feta6,       kred   won the roryolag   rtatutar,   ia tuuy
84     rortb     112 Jour   lctteir66 tollowr:
             This Deparwrat la 1ti lnterpretrtloa  of the kr
        b&s hcrdofon ruled, and bw! +o inatmoted the County
        Tax Aares8or+Colleotorr,, that ths prorlalonb~ra;~~o+e
        puotcd ln *utlolJ e, Attlolo 1049, 6ubdlrlsIonet;, maat
        be mad in oomeoffon    rltb  tke ptov$mlons of hrtiale 1x9,
        P e na CO
                l ~R ,ld that the taabr6  or opsxutors of any ruob
        ah-6 or uhlbltlon6,uhleh tmol,from ~1~8 to ~1666 664
        gtTe    pcrierrunomu must propam~thclr ltlnen      in -adrMoo
        686     tbs Zlt6te~ocoup6tlon
               p6y                     tar at tbo r6t6 1~6rbd   tar
        the olty,,tom or rlIla@~oi the l8rge6t populationin
        whlcb thy   will peHor8.   Phr County Tu Collsrtorr&6+0
        bcon ldrl6sd furtbcr thrt lf the Ztate tu 18 14 6t tbR
        nta prowribs for's oortdt        puhtlon law lrub 8
        8laairuraad nxlotm umber or L       bitants 1s tlxrd.br the
        bet tkt   the COMBO   lasusd thamror aan not bo ~84 in
        cltloa or tome rlth 6 &mat     papul6tlonthan the rulnuar
        tlrod *It&out rlolatlrg tL6 6ald hrtI6le U9 of tha Pond
        Cob.    lo other vorde, undar our latorpr6t6tion0r tbo
        two pml6lor~s when conaidorud. tog&her, It t&a omar or
        operator of 6ny suoh tr6tclIng 6hOu 8houltl   p6y 6 foe of
        #5&O tor 8 Sat0 Slews* to perform in toa; or 1668 tken
        1000 lnlabLturt6 aab should tberoUter.p~rform     in 8 city cr
        town rlth 6 populatlan of mom than lCO0 lnb6blt6nt6h8
        6oul.4b6 8ubjn6t to ptocs6utlomunder Us 8dd ArtIol6 ll9,
        for pumulng 6n ooouprtlcn or a blghsr ul66s th6n the on6
        to xhloh be properly bolomr.w
              46rIre to bc 64vl66d by ~6 lf your latorpr6t6flonof
          'lots
the putlasnt rktutes la eozroot, amd If not corm&, JOU ark IS
the umor’l or oper6tom  of traveLin@ 8homs trodtbmtrcr 8lU be
          to opcrata tot 6 f66r pywhsre f.nthe ftat6 of TeXa6 Upon
p~ruI.t.tea
tha paymnt of the rlnlaum 6x~N61 z:wto ~oooupatlQntar ot &b&o,
levlsd upor 6hows on6 tbertroa lxhlbltllyLn oltlol), towns and
vi116~e6 or loo0 inhablt6nt6Or le68.
              XIIoozmotion with tblr mr,uert,          you nfor to m4 attaoh
l     copy of an oplnlo~by kUBi6tUlt AttOXWy G6n6r6i John J. X-t
of d6to        June S5, lQS7, dlrooted
                                to vu,   snd  holdlWJ that 8 t;nVellw
thmtre or l bo~, under tta tax uerun    10~0lrrdLsro, a0014 opezbo
emeon In a oltr, tom or vIll6ge of 1000 lnhebltanteor tea0
pay in adtonoa thu annrpaloccupatloaatu    thrnon of $0.00, d
oontlnur ror the ?n~&nee of the Jsar to treref.ring~srforo in dtIee
ot high@ popuhtlon brwkats rithout paying 8Qy rdditioM1       tax.
Eon. Get. 8. Sheppard, Page S


            X~UIEUC~ ls l   rooonrid0ra0n   lnd   rd4b~ Or the   tOm g : l;m
opinion will be neoecraryto rOeoh a oonolu6ionupon tba           instmt
;uestion,We 6806 it drle8ble to ?8?iW all outetu@;n(l op~;one
upon thisldeotloalquestionby formem a&mlnlstr6tlone.
1027, Assistant Attorney Oeneral ?I.GradJ Chaadlsr oonetr%'?L'
then exlet4f oooupatlontu       on trawling tent 6howe and th86tne
and hale theu not to be lub Jo otot en oooupatloa tu. &wetor, m
axaufnatlonot thle opinion and uleting ltetutee bmonetntee met
the 1~ ha6 been a~enbed eiaoe the leeu~oe of thle oplnlon end thet
the opinion ruferred to wee 8t tha tlm wrltt6n In all thizq6 66rmot.
           n6 do fine l opialon by Aeeilrtant
R o wo ver ,                                   Attorney General E. t.
Billltord,of &to     L'af14 1936, dlnoted to Ir!aore>le   Jim mnoe
Sheriff,   hr Aeoo8aor4odootar,     Terrell Cot&r, Xex6s, &lenetrl&llP
oppoead to the oplnloabf AeelrtaatAttoraei OalseralJo&        J. yOf&y
herolmboVe ll+orto& to, me holding thet      uneer the existing lmn the
owner, proprlotor   or operator of IItraveling theatre or ebow touie we
8n 8ddltlonal o6oupatlcn tax in oaoh olty, town, or village In which
perfora6nOu mro 6lve& lOO0rdln6to the ~rebuM+Nla&08& firOd by
lub6lvlelonuk, ArtloleTOM, vanon* kmotat6d Cltll Statutee,
upon 8 populmtlon baele.
          Utar (I\reeonelderetlon, 86 h6ve amashed the dellberate
oonoluelonthat ne emnot apee with either of them outstmdlng
opinions. On tho Contrary*we aeror with the lnfnletratlrs ruling
~rlv8aby Pou upon tkle guaetlcr,but not upon tha naeonlng amploymd
by you to ruah thle reeult.

            fn thle oonneotlonwe do not find that Artlole 119, Pond
Cob, rolled upon by you, &fiords ue any lemletanoeupon thl6 qu68-
tip   boonuse lem provider that *a0 oooupatlon tu'raaelpt or lloonem
taken   out br l morahant of a lower OleeB than the one to rhloh hs
properly   betinge* ehelT &ford proteotlon from proeeoutionfor pureu-
lng an oaoupatlon 0r L hlghcr   olm3s. Penal Law6 being strictly
oonetrued,we do not feel that we oaa bring rlthla the ooneamatlon
of thle penal etatute UI.owner,operator or proprietor ot a tnvelln(r
tent lhw or theetro - la no 6ense a merohukt.
              Cur aonoluslon reeta lolrly upon 6 propar oan6truOtion
or tho oaoupatlon tax etetute involred here, unaselated br any
luthoritleeof this or other Jurlotllotlono,     beoawa our roeeuoh
hes iallr?dto develop any* lo l;\promhlngthin question 0r etatutory
interpretation,     we point out that the atetute in qwetlon 16 open to
grwe doubt,      a6 lnaloetcd by the eontrmiety 0r oplnlonby thle Do-
  rtnunt hereinaboverderrod   to.  In 6uah & oaeo -0 may properly
E roke thr reoo@rod rule of ltstutoryoonstruotlonth8t, if poselblo
to do 60 without doing vlolenao to the &ng\uge or a etatuto, l rw-
lonmblo rather than &CLunreaeonableeonetruotlon and roeult will bo’
Ron. Gee. 8. Erhapperb,
                      P-e             4



&ran     eucb etetute.         @* are In diua?rowent   with tbe opinion   propa-
by    ~eletant         General John J. Y&Lay, booawo, ln its ultimclte
                Attorney
resultan4 erreot, it plaoaeupon the oaoapatlon tax measure Ilnrol~ad
en tmreaeoaebleiPterprektlcm,    when a roaeoaeble result and aon-
01uelon        ooufd   Mvo   been rubbed
                               from the Iangwge  of the Yam-o   dth-
Out    Qoing     rlol@me tboroto.
                            ~~16 o p lnlo l
                                          n     the ooncr,proprio-
                                           llo ue
tor or operatorof a tnrmllry thoatre,tent or.othm ltmtum
oagable of being transportedfrom ptor  to phoe,  to doel(gredlyeeleet
80~0 oraee-rub      tank-town    for a one nl&t stead on squab 1st of
l  given oalon&er year, glaUy paa?.the annual oocupatioa tag or $~.GG
fired by %otlotr     t& upon euah lbwe or lxhlbltlonein Quae and
vlllrgrxot leesthan1000 inb&b%tutte one thereby be loootbqd the
oontinuia(r                                l
             aad valuable rlgbt of xhlbhlng and prfmaln& ior the
balanoo of the ymu la tho utropollten rent&a of 0eue without
paying  M  84eiti0d        TV.     3x1hot,    It 16 porslblo and not improbable
that euoh thutm or abow &ht               ranaln in the large oltloe of our
State for the &mater *s-t OS the'tu yeer and eeoepe with an oooupa-
tlon tax or $8.00, while the thutree and show8 orunsntly lrhibltlmg
in lwh oitior r0d.e        be p0yiag M 0atiwi000up0t P0a ax 0r $98.00.
           We thfnk no euob rmraaeoaablenmtlt wee Intend&. by tba
Lagiele~on or requiredby    the  lanfwage 0r the statute. It lr true
that the portion or the Etatuto %urolted here aad ret out above,
doer watoaplate the oolleotioaof only one annualoooupatlonW
?mm the owner or operatorol l travolily~oatre or ebom, but It
&em not may Chat much onnuol oeoupatlon tax ehall be oorpotsd.aad
fixed by the meallest populationbnoket     of any olty town or rlll.a~o
in mhleh lOeh thutre Or ebOe uy oommenao its oporatlonr ?or the
       The atetute   la ellant am to the esnountof euoh anmel ooou~-
C’W        but wa think the xwe reaeoonabla  intwprmtatlon16 to ray
thet the'ono annual ooeupatlon tae ehould be rlrotl  anb lorpputedmby
the populiiiion braokete of the large& city in uhloh eueh travelIn&
ebow or theatreehall exhlblt or perfom. Thfe oonotruotlon     will
plmoo the looal theatreor show and the trereliagthsetro or ohow
upon a talr basis,an4 Is oartciolynot neytiwd       by anything In the
lo t.
          cm the other hnd, wo ma not raparad to (50am i6r 86
the opinion by Aeeletant irttorneyGeneraP 8. 1. Wlllford d008, ad
hold that the owner or operator of a trareli~ tbutre or ahor woulb
be liabletar an edcitionelooeupetlon tut for every axhlbltlonIn
a different city, tom or ~11-0.     under tbo viiiir0rb opinion, to
lllustrataIts pzratiaal lpplloatlon,it a trevdlng theatre o r lhw
lxhlblta.6In l to wn or vll.Lqeof l.000lnhebltanteor lame an annual
ta xo r $ S.Go
             wo uldla o r wgttsn if th esh o w8p ve6
                                                   to a to m o r
villa68 or betroen 1000 lnhabl~eateand WGG lhhabltentean lddltlonal
tu  or ~16.00 rould looruoi and 08 the lh w aontlnuedits travela and
Boa. Coo. a. Sheppard,POI$Q 8


lrhibltedin towns OC inor8seln~ popubtlon  the oooupat;oa tU: then-
00 would pyramid to an oppreeelro,lf no tlonfleeatoryutent. This
16 aanlfeetiyan ~9areaeonable titergretatloaot the &tat&o, ad w
bsfievr   the writer bt this oplnlo~ mast
                                       hare ovWlo&ad              beetion I!or
lubdlvlalon Zk, Art1010 VO49, Yernon~a.&otated    Civil           SaLutea,
pravldin(lttmt *only one u&uuaL oooupatlon tax shall bo           eollaotod
Cro?ctba owner, proprietor or optmtor” of a theetre or            show which
Is transported iron plmae te p&08.
           am think the roaeonsblo#ldUle-aroundbatrern the two
extromea of oonctruotlonrepreeeattdby the MGay opinion on the one
hand mad the Yllllior6opinionon the other,is the opinionhe-by
given that only ona lna uel oooupatlontax shall bo eolleotd tram
the owner or pro~otor    of thee0 travolln# show or theatree, in
loaor6anoerith the statute   abore n?uro& to but &bat auoh one
annual oao\rpatloa tu  shall be In ux armunt ifred by lubUlrle~ m,
Artlole 9049, Yamon*& Annotated Olrll Statutoe, for an exhlbltlon
in a rlty,  tom or riling8of tha hl(heetpopStlaa bracket8 $a
rhlsh auah trwolln@ aho* or thaatrashall ba or la latonbed to bo
uhlblted brine: the glten tax Jur. It 16 aosnon Imowledm that
the  generality,or *theatrloilor &aaatlo proeantatlone,  nuelul
0mey    ahore,~wi8ie plotuna~ ato. harr a flmd ltlnarary or loho-
dole or oporatloalong in ldvaaoe or the lotual lhowlag. In any
Irent,ri bellere~itwoe oontoup&kd by the I.&elaturo that t&o wner
or o orator of eooh lhlbltlone Shorild deterride in lbwnoe the aaxi8um
    UL tloa of the oltlee tome knd vllLa&a# in which performen
i%    to be had &ring thi tu year and py 9~0 &vii1 oooupatlon tax
                To tlluetrate -U It us0 eoatemphted that     perfor-
%~ro%ibltlonr          ucml.6b; ulvui  in sitleaand towns oi ~0,000
ixhabltantemod under l5.000 lnh8bitaat6,    or in an7 oltfoe 8nd twaa
or learner population brooketa, au enaual oeimpatlontax of $80.00
wt~ld bs 6u~, and performanoer oould net be had In cltleeand taxno
In exoeea of 35,000lnhebltente,  beeeueeyou would not hate lreued
l tu noalpt to ooter euoh oparatlon.

            Bwstlag this fullyamvua         your bqulr7, ueuo
                                              Tour8 wq   t,ruly

                                                             o? zt&AS

                                        By



                                                                          APPROVED
                                                                           OPINION
                                                                          COMYllTEL
                                                                      n      A/,&3